DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 are pending. Claims 1-7 are currently amended. Claims 8-12 were previously withdrawn. Claims 13-16 are new.
In view of the amendment, filed 09/08/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 04/13/2022:
Claim objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 102 as anticipated by Gross et al.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 2 recites the limitation, “the force or pressure is created by a pair of forming surfaces,” which is interpreted to require “a pair of forming surfaces configured to create the force or pressure.” The specification provides corresponding structure for the claimed generic placeholder of forming surfaces, including forming cylinders, the rotation die of Fig. 1 (p. 5). The rotation/forming die of Fig. 1 includes a smooth roll and a patterned roll (p. 6, lines 16-17) or two patterned rolls (p. 7, lines 1-3). A patterned roll is cylindrical or conical in shape (p. 7, lines 14-15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The specification (p. 4, lines 10-15), describes the claimed term “micropattern” as a pattern on a surface which may be regular or irregular and wherein the depth of the grooves or height of the elevated areas is 1-100 μm, and the shape and depth of the pattern depends on the application and targeted properties. In view of the specification and the common understanding of the term “micropattern,” the term is interpreted as a pattern with dimensions on the micron-level.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., US 20110221094 A1 (“Gross”) in view of Morgan et al., US 20030096083 A1 (“Morgan”).

Regarding claim 1, Gross discloses a process for the production of a packaging material having a micropattern on at least one side of the packaging material (process for making embossed web and imparting small scale texture [0011], [0024]; embossed web used for packaging [0132]), the process comprising the steps of: a) providing a substrate on which the micropattern is to be created (feeding a precursor web [0025], [0110]); and, b) treating the substrate by subjecting said substrate to force or pressure, to create the micropattern and provide a treated substrate (applying pressure against the precursor web to conform the precursor web to small-scale discrete forming elements of a forming structure, forming an embossed web [0025], [0029]-[0030], [0095], [0110]; dimensions of forming elements on micron-level [0031]-[0036]); and c) forming the packaging material from the treated substrate (the embossed web can be used as packaging material, [0132]),
wherein said substrate is in a non-melted state when said substrate is treated by force or pressure to obtain said micropattern (temperature of the web less than the melting point [0118]-[0119]); and 
wherein said micropattern created on the substrate mirrors a micropattern of a surface exerting the force or pressure (portions of the precursor web conform to discrete forming elements of the forming structure to thereby form an embossed web having discrete extended elements; conformation of precursor web to the forming structure can be a complete conformation [0110]).
Gross describes that web materials with textured surfaces can have a variety of uses, including packaging, food wrap, and the like ([0003], [0132]). Gross teaches the textured surface can provide the material with a desirable feel or visual impression and can be in the form of a specific pattern or design ([0003], [0045]).
Gross is silent regarding the packaging material comprises a package for liquid and the micropattern on the treated substrate forms an inner surface of the package for liquid.
In the analogous art of forming containers for liquids, Morgan teaches containers for liquids having a micropattern which forms an inner surface of the container (Abstract, [0001]). Morgan teaches the micropattern can be formed by embossing of a substrate ([0027], [0030]) and ultimately contributes to achieving a hydrophobic surface which is useful in containers for liquid in improving pouring and preventing material from sticking to the inner walls (Abstract, [0017]-[0023], [0026], [0044], [0056]-[0057]). 
It would have been obvious to one of ordinary skill in the art to use the method of manufacturing a packaging material taught by Gross to make a package for liquid wherein the micropattern on the treated surface forms an inner surface of the package for liquid in order to form a container for liquid with improved pouring or self-cleaning ability, as taught by Morgan.

Regarding claim 2, Gross in view of Morgan teaches the process according to claim 1, and Gross discloses the force or pressure is created by a pair of forming surfaces (compliant substrate 44 and forming structure 10, [0054], [0058], Fig. 3).

Regarding claim 3, Gross in view of Morgan teaches the process according to claim 2, and Gross discloses each forming surface is shaped as a cylinder or as a cone (rolls, [0058], Fig. 3).

Regarding claim 4, Gross in view of Morgan teaches the process according to claim 1, and Gross discloses the substrate is a paper product, a board, a film, or a laminate (precursor web as films, laminates [0067], paper product [0132]).

Regarding claim 6, in view of Morgan teaches discloses the process according to claim 1, and Gross discloses said micropattern is regular or irregular (discrete forming elements of forming structure can be arranged in any suitable manner, can have varying geometries or specific pattern/design [0041]-[0042], [0045]-[0046]) and wherein a depth of grooves or height of elevated areas of said micropattern is between 1-100 μm (forming elements of the forming structure can include protruded elements, apertures, depressions, or a combination thereof [0030], apertures or depressions can have a depth of about 10-500 microns [0031], discrete protruded elements can have a height of at least about 50, 75, or 100 microns [0036]; [0099]; specific example with heights of about 90-100 microns [0137]).

Regarding claim 7, Gross in view of Morgan teaches the process according to claim 1, and Gross discloses a surface of the substrate, on which the micropattern is created, has been softened by heating but is in a non-melted state when the micropattern is created (heating below melting point [0119]).

Regarding claim 13, Gross in view of Morgan teaches the process according to claim 1. The references do not explicitly disclose the micropattern on the treated substrate forms a bottom inner surface of the package for liquid. 
Morgan’s teaching of “the inner wall area of a container” and “the inner walls of the container” ([0001], [0019], [0056]) is interpreted to include a bottom inner surface of the same container. Nevertheless, it would have been obvious to one of ordinary skill in the art to specify in the method of Gross in view of Morgan that the micropattern on the treated substrate forms a bottom inner surface of the package for liquid in order to achieve the same effects as presented for claim 1, including improving pourability of the liquid from the package and to prevent liquid from sticking to the bottom inner surface. One of ordinary skill in the art could have applied the same technique to form the bottom of the inner surface yielding predictable results.

Regarding claim 14, Gross in view of Morgan teaches the process according to claim 1. The references do not use the terminology of a “cup.” Morgan’s teaching of a container/bottle/canister/pack for receiving/pouring liquid foodstuffs, including milk, juice, etc. ([0044]) is interpreted to read on a cup. It is noted that any of the taught containers could serve as a drinking vessel. Nevertheless, it would have been obvious to one of ordinary skill in the art to specify the package for liquid is a cup because Morgan teaches the package for liquid is a container for drinkable liquids and one of ordinary skill in the art would expect the same benefits in a package which is a cup.

Regarding claim 15, Gross in view of Morgan teaches the process according to claim 1. Morgan teaches the package is a container for liquids and using the hydrophobic surface for covering all geometric shapes (Abstract, [0001]), but the references do not explicitly disclose the package for liquid is a tray. 
However, a tray is a known alternative to a container, bottle, or canister as a package for liquid foodstuffs. For example, a single-use sauce container for ketchup or other condiments or a takeout soup container are known packages for liquid food materials which can be trays.
It would have been obvious to one of ordinary skill in the art to specify the package for liquid is a tray because a tray is a known alternative to a container, bottle, or canister as packaging for liquid foodstuffs, as set forth above. One of ordinary skill in the art could have substituted a tray for a container, bottle, or canister yielding predictable results, and the tray would likewise benefit from the improved pourability and reduced sticking on the inner surface taught by Morgan

Regarding claim 16, Gross in view of Morgan teaches the process according to claim 1, and Gross further teaches the force or pressure is in a range of 10 N/mm2 to 30 N/m2 ([0123]). To standardize the claimed units, the claimed range is equivalent to 10 N/mm2 to 0.00003 N/mm2. Gross teaches an overlapping range of pressure from about 1 MPa to 100 MPa (or 1-100 N/mm2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to specify the force or pressure is in a range of 10 N/mm2 to 30 N/m2 because Gross teaches a pressure range overlapping the claimed range is useful for forming the embossed web.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Morgan, with evidentiary support from Polymer Handbook (4th Edition) – Glass Transition Temperatures of Polymers (“Polymer Handbook”).

Regarding claim 5, Gross in view of Morgan teaches the process according to claim 1. Gross does not explicitly disclose a temperature of said substrate in step b) is lower than a glass transition temperature of any polymer or polymers present on a surface of said substrate.
Gross discloses suitable precursor webs, such as polymeric webs, will typically have a glass transition temperature of about -100 to 120 °C ([0076]). Gross further discloses the web having an elevated temperature during the process, of about 10 to 120 °C, about 20 to 110 °C, about 10 to 80 °C, or about 10 to 40 °C ([0119], [0121]). Additionally, Gross provides that the steps may be carried out at ambient temperature, with no heat intentionally applied, and the removal of additional heating steps may reduce undesirable cost and complexity ([0007], [0118]).
Gross teaches overlapping ranges where a temperature of the substrate during the process is lower than a glass transition temperature of the substrate; for example, the disclosure covers a process temperature between 10-40 °C and a material with a glass transition temperature between 40 and 120 °C.
Evidentiary support from Polymer Handbook shows that physical properties of a polymer are significantly affected at/above a glass transition temperature, and the polymer starts to behave similar to a liquid. These would be predictable effects to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention that Gross teaches a temperature of the substrate in step b) is lower than a glass transition temperature of any polymer or polymers present on the surface of said substrate because Gross teaches process temperatures below the glass transition temperature of suitable polymeric substrates, as well as optionally carrying out the steps without heating in order to reduce cost and complexity. Maintaining the temperature below a glass transition temperature would be desirable in order to retain the thermal/physical properties of the material and ensure the substrate remains in a solid state.

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Regarding arguments (p. 6) directed to Gross and the requirement of “the packaging material comprising a package for liquid and the micropattern on the treated substrate forms an inner surface of the package for liquid,” the new ground of rejection incorporates the additional prior art reference of Morgan which addresses the amended limitations and teaches the benefits of providing an inner surface of a package for liquid with a micropattern from a treated substrate to improve pourability of the liquid and reduce sticking of the liquid material to the surfaces.
Applicant argues (p. 6) that “in fact, given that Gross explains that the materials are suitable as ‘an absorbent article,’ one of ordinary skill in the art would not think to use a material that absorbs liquid in a package for liquid.” The examiner respectfully disagrees with the characterization of the prior art and the conclusion. It is noted that Gross actually states “the embossed webs can be utilized in a number of different ways, including as component materials of absorbent articles (such as topsheets, backsheets or release paper wrappers) …” [0132]. Regardless, the description of using the material with an absorbent article would not go against using the material in a package for liquid, as it may reasonably be desirable to both contain and absorb a liquid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150231821 A1, Heiskanen et al. (shared Applicant/Inventor), describes a method for manufacturing a laminate comprising a polymer product wherein the polymer product is provided with a pattern, which is shown to be a micropattern, and wherein the product has hydrophobic characteristics and can be used in drinking cups, trays, etc. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754